Case 1:18-cv-00467-RBJ Document 67-11 Filed 04/25/19 USDC Colorado Page 1 of 11




                                                                 EXHIBIT
                                                                   11
Case 1:18-cv-00467-RBJ Document 67-11 Filed 04/25/19 USDC Colorado Page 2 of 11
Case 1:18-cv-00467-RBJ Document 67-11 Filed 04/25/19 USDC Colorado Page 3 of 11
Case 1:18-cv-00467-RBJ Document 67-11 Filed 04/25/19 USDC Colorado Page 4 of 11
Case 1:18-cv-00467-RBJ Document 67-11 Filed 04/25/19 USDC Colorado Page 5 of 11
Case 1:18-cv-00467-RBJ Document 67-11 Filed 04/25/19 USDC Colorado Page 6 of 11
Case 1:18-cv-00467-RBJ Document 67-11 Filed 04/25/19 USDC Colorado Page 7 of 11
Case 1:18-cv-00467-RBJ Document 67-11 Filed 04/25/19 USDC Colorado Page 8 of 11
Case 1:18-cv-00467-RBJ Document 67-11 Filed 04/25/19 USDC Colorado Page 9 of 11
Case 1:18-cv-00467-RBJ Document 67-11 Filed 04/25/19 USDC Colorado Page 10 of 11
Case 1:18-cv-00467-RBJ Document 67-11 Filed 04/25/19 USDC Colorado Page 11 of 11
